32 So. 3d 738 (2010)
Leroy BYNUM, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2182.
District Court of Appeal of Florida, Fifth District.
April 16, 2010.
Leroy Bynum, Clermont, pro se.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PALMER, J.
Leroy Bynum appeals the order entered by the trial court granting in part and denying in part his motion to correct an illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion Bynum contended that he was entitled to receive an additional 97 days in jail credit. The State candidly acknowledges that the attachments to the trial court's order do not refute Bynum's claim, and properly concedes that the order must be reversed. Accordingly, we reverse the trial court's order and remand this matter with instructions to either attach portions of the record refuting Bynum's claim or award him appropriate jail credit.
REVERSED and REMANDED.
SAWAYA, J., concurs.
GRIFFIN, J., dissents without opinion.